 
 
I 
111th CONGRESS
1st Session
H. R. 175 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Schiff (for himself and Ms. Giffords) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend title 40, United States Code, to provide additional authority and definitions relating to public utility contracts. 
 
 
1.Extension of length of contracts for renewable energy sources and associated servicesSection 501(b)(1)(B) of title 40, United States Code, is amended to read as follows: 
 
(B)Public utility contracts 
(i)In generalExcept as provided in clause (ii), a contract for public utility services may be made for a period of not more than 10 years.  
(ii)Renewable energy contractsA contract for renewable energy public utility services may be made for a period of not more than 30 years.   
(iii)DefinitionsIn this paragraph: 
(I)Public utility servicesThe term public utility services means generation, transmission, distribution, or other services directly used in providing electrical energy to consumers.  
(II)Renewable energyThe term renewable energy means electrical energy generated from solar, wind, biomass, landfill gas, ocean (including tidal, wave, current, and thermal), geothermal, municipal solid waste, or new hydroelectric generation capacity achieved from increased efficiency, or additional new capacity at an existing hydroelectric project, and the transmission, distribution, or other services directly used in providing electrical energy from such sources. .  
 
